DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed on 11/18/2020, in which, claims 1-20, are pending. Claims 1 and 14 are independent. Claims 2-13 and 15-20, are dependent. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-7, 9, 14-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIYASAKA ([USPAP 2018/0079362]).

Referring to claim 1, MIYASAKA  teaches  a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), that detects proximity of an object ([vehicle door body]), using a light emitting element (LED light with in body 32]) and a light receiving element ([a lens system such as a projection lens constituting the main body unit 32, and near focus is achieved]), that receives reflected light of irradiation light from the light emitting element ([LED in body of 32 of fig 2]) that is reflected by the object, (object surface 2 of fig 2]) the proximity detection device ([as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), comprising: 
a first reflective member ([33a of fig 2]) positioned near the light emitting element (LED light source) to reflect part of the irradiation light emitted from the light emitting element (LED light source), toward an area at which the irradiation light from the light emitting element does not sufficiently arrive; ([projector 3, the reflection unit 33 includes an intermediate mirror 33a as a first mirror, and a final mirror 33b as a second mirror] see 0023-0024] i.e. first reflective member]); and
a second reflective member ([the final mirror 33b of fig 2], [i.e. second reflective mirror]),  positioned near the light receiving element ([32 of fig 1])  to enable reception of the reflected light from the light emitting element ([LED light emitted from main body 32 

Referring to claim 2, MIYASAKA  teaches  a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the light emitting element is an LED, and the first reflective member is positioned such that irradiation light within a certain angle from an optical axis of the light emitting element, which is part of the irradiation light directed to the first reflective member, is reflected, ([LED light emitted from main body 32 of fig 2] see 0026, an image emitted from the main body unit 32 to the projection surface via the intermediate mirror 33a and the final mirror 33b]), see also 0026-0027, projector 3 of fig 1, includes ,the reflection unit 33 includes an intermediate mirror 33a as a first mirror, and a final mirror 33b as a second mirror]).

Referring to claim 3, MIYASAKA teaches a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the certain angle is a half-value angle ([the display device of the vehicle can be inclined with a certain angle]).

Referring to claim 4, MIYASAKA teaches a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an 

Referring to claim 5, MIYASAKA teaches a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the certain angle is a half-value angle, ([the second reflective member]).

Referring to claim 6, MIYASAKA, teaches a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the light emitting element ([LED of fig 2) and the light receiving element ([fig 2]) are integrally attached to a periphery of an electronic device 100 of fig 1]).

Referring to claim 7, MIYASAKA, teaches a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the electronic device is an in-vehicle display device, ([FIGS. 1 and 2 is applied to a vehicle door 100 of a vehicle V to displays 

Referring to claim 9, MIYASAKA  teaches  a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the light emitting element ([LED light emitted from main body 32 of fig 2] see 0026]) and the light receiving element (4 of fig 1) are attached in a lower part of the electronic device,(4 of fig 1) the light emitting element ([LED]) emits light above the electronic device, (4Aof fig 2) and the first reflective member reflects part of the irradiation light of the light emitting element upward, ([the final mirror 33a of fig 2], [i.e. first reflective mirror is positioned such that reflected light [LED] within a certain angle from an optical axis of the light receiving element a shown in fig 2]).

Referring to claim 14, MIYASAKA  teaches  a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), that detects proximity of an object ([vehicle door body]), using a light emitting element (LED light with in body 32]) and a light receiving element ([a lens system such as a projection lens constituting the main body unit 32, and near focus is achieved]), that receives reflected light of irradiation light from the light emitting element ([LED in body of 32 of fig 2]) that is reflected by the object, (object surface 2 of fig 2]) the proximity detection device ([as shown in fig 1 through 5 a display 
a first reflective member ([33a of fig 2]) positioned near the light emitting element (LED light source) to reflect part of the irradiation light emitted from the light emitting element (LED light source), toward an area at which the irradiation light from the light emitting element does not sufficiently arrive; ([projector 3, the reflection unit 33 includes an intermediate mirror 33a as a first mirror, and a final mirror 33b as a second mirror] see 0023-0024] i.e. first reflective member]); and
a second reflective member ([the final mirror 33b of fig 2], [i.e. second reflective mirror]),  positioned near the light receiving element ([32 of fig 1])  to enable reception of the reflected light from the light emitting element ([LED light emitted from main body 32 of fig 2]), element that is reflected by the object ([see 0026, an image emitted from the main body unit 32 to the projection surface via the intermediate mirror 33a and the final mirror 33b]), see also 0026-0027, projector 3 of fig 1, includes the reflection unit 33 includes an intermediate mirror 33a as a first mirror, and a final mirror 33b as a second mirror]).

Referring to claim 15, MIYASAKA  teaches  a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the light emitting element is an LED, and the first reflective member is positioned such that irradiation light within a certain angle from an optical axis of a light emitting element, which is part of the irradiation light directed to the first reflective member, is reflected, ([LED light emitted from main body 32 of fig 2] 

Referring to claim 16, MIYASAKA teaches a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the certain angle is a half-value angle, ([the display device of the vehicle can be inclined with a certain angle]).

Referring to claim 17, MIYASAKA teaches a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the second reflective member is positioned such that reflected light within a certain angle from an optical axis of a light receiving element, which is part of the reflected light directed to the second reflective member, is received, ([the final mirror 33a of fig 2], [i.e. second reflective mirror is positioned such that reflected light [LED] within a certain angle from an optical axis of the light receiving element LED a shown in fig 2]).

Referring to claim 18, MIYASAKA teaches a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the certain angle is a half-value angle.


Referring to claim 20, MIYASAKA  teaches  a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the at least one light emitting element and the at least one light receiving element are positioned near a lower part of the display device, the at least one light emitting element emits light above a surface of the display device, and the first reflective member reflects part of the irradiation light of the at least one light emitting element upward, ([the final mirror 33a of fig 2], [i.e. first reflective mirror is positioned such that reflected light [LED] within a certain angle from an optical axis of the light receiving element a shown in fig 2]).

Referring to claim 21, MIYASAKA  teaches  a proximity detection device (as shown in fig 1 through 5 a display device and a vehicle door which appropriately project an image to a vehicle door body]), wherein the at least one light emitting element and the at least one light receiving element are positioned near each of left and right sides of the electronic device, and the first and second reflective members are positioned near the at least one light emitting element and the at least one light receiving element, respectively, ([the final mirror 33a of fig 2], [i.e. first reflective mirror is positioned such that reflected light [LED] within a certain angle from an optical axis of the light receiving element a shown in fig 2]).




Claims Objected to Allowable Subject Matter
Claims 8, 10-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677